Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered May 6, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (R. Goldberg, J.), of the branch of the defendant’s omnibus motion which was to suppress physical evidence.
*422Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the arresting police officer’s testimony at the pretrial hearing was incredible as a matter of law (cf., People v Garafolo, 44 AD2d 86). The arresting police officer testified that, prior to stopping the defendant’s automobile, a computer search was . done on the defendant’s license plate and the search revealed that the license plate had been reported stolen. The officer testified that he then stopped defendant’s automobile and arrested the defendant. Contrary to the defendant’s contention, the police officer’s testimony was not rendered unbelievable by the fact that a computer printout of the information obtained by the police officer through his mobile computer was not produced until after the defendant’s arrest. Furthermore, that the officer did not issue any tickets to the defendant’s automobile does not, under the facts of this case, indicate any fabrication on the part of the police officer (see, People v Garcia, 179 AD2d 1047, 1049).
The defendant’s remaining contentions are either unpreserved for appellate review (CPL 470.05 [2]) or without merit. Mangano, P. J., Joy, Hart and Florio, JJ., concur.